EXHIBIT A
DocuSign Envelope ID: BD48D186-CEE2-4769-889F-9E4684399E0D




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)

            Name:     Kalie Adamson


            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
              Grand Forks
            __________________(city),    North Dakota (state) through an intermediary called an
                                        ___________
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                  3/21/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 6B7D0227-AF62-45AF-A00B-3E7BE944D581




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)
                              ALYSSA BROWN
            Name:

            Address:



            Telephone:                                       (home);                            (cell)

            Email:

                   1.     I have been employed
                     Sun valley
                                               as a delivery driver for FedEx Ground in
                                        California
            __________________(city), ___________ (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                    3/14/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 8FD8C9BC-95BA-4887-BD2F-57C1EF596975




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)

            Name:     Robert Chriestenson


            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                    1.    I have been employed as a delivery driver for FedEx Ground in
            __________________(city),
               Texarkana                Ar
                                        ___________ (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                  3/20/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 72F9D338-AF66-4CAF-8D58-0700BAD501E7




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)
                      Luis Cruz
            Name:

            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
            __________________(city),
              Tampa                      Florida
                                        ___________   (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                  3/19/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 8CCE1B64-123B-460B-9AE0-BB9F4C94386E




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)

            Name: cheral      easley


            Address:



            Telephone:                                       (home);                           (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
             texarkana
            __________________(city),  arkansas
                                      ___________     (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                   3/21/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 36F2E48C-9973-44BB-9903-0CE3C5C991E6




                                      CONSENT TO JOIN COLLECTIVE ACTION
                            Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                           Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                        (W.D. Pa.)
                         Karissa Floyd
            Name:

            Address:



            Telephone:                                       (home);                            (cell)

            Email:

                   1.
                   Pearl
                          I have been employed as a delivery driver for FedEx Ground in
                                        Mississippi
            __________________(city), ___________ (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                    3/14/2019
            Signature:                                                     Date:
DocuSign Envelope ID: BA80C711-4971-424C-90F7-D487D0811596




                                      CONSENT TO JOIN COLLECTIVE ACTION
                            Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                           Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                        (W.D. Pa.)
                      Matthew Hambly
             Name:

             Address:



             Telephone:                                      (home);                           (cell)

             Email:

                      1.   I have been employed as a delivery driver for FedEx Ground in
             Sparks
             __________________(city), Nv
                                       ___________     (state) through an intermediary called an
             “Independent Service Provider,” and have driven a truck with a gross vehicle weight
             rating under 10,001 pounds for some period of time since August 29, 2014.

                   2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
             my work, including dictating policies and procedures, providing the packages I deliver,
             and setting rules I must follow.

                     3.     As a FedEx Ground driver (paid through an ISP), I have worked more
             than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
             half) for these hours.

                    4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
             Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
             201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
             bound by any judgment by the Court or any settlement of this action. I agree to be
             represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
             MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
             Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
             Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
             Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
             with whom the firms may co-counsel.

                    5.     I designate the named plaintiffs in this action, the collective action
             representatives, as my agents to make decisions on my behalf concerning the litigation,
             including the method and manner of conducting this litigation, entering into settlement
             agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
             fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
             contingency fee basis, which means that if there is no recovery, there will be no
             attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                   3/20/2019
             Signature:                                                    Date:
DocuSign Envelope ID: 3A780109-5CC8-46F2-B0D9-F49ADCEFA3CC




                                      CONSENT TO JOIN COLLECTIVE ACTION
                            Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                           Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                        (W.D. Pa.)
                          Jessica Johnson
            Name:

            Address:



            Telephone:                                       (home);                           (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
             Kennesaw
            __________________(city), Georgia
                                      ___________     (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                   3/16/2019
            Signature:                                                     Date:
DocuSign Envelope ID: 8C29E604-E440-42FF-86AA-08D7C3A2350D




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)
                      Gregory Lee
            Name:

            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
              Columbia                   SC
            __________________(city),   ___________   (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                  3/20/2019
            Signature:                                                    Date:
DocuSign Envelope ID: D3F40B54-4840-46CB-A823-6793349E7828




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)
                         Matthew Luehm
             Name:

             Address:



             Telephone:                                      (home);                            (cell)

             Email:

                    1.     I have been employed as a delivery driver for FedEx Ground in
               Hunker                    Pa
             __________________(city), ___________ (state) through an intermediary called an
             “Independent Service Provider,” and have driven a truck with a gross vehicle weight
             rating under 10,001 pounds for some period of time since August 29, 2014.

                   2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
             my work, including dictating policies and procedures, providing the packages I deliver,
             and setting rules I must follow.

                     3.     As a FedEx Ground driver (paid through an ISP), I have worked more
             than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
             half) for these hours.

                    4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
             Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
             201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
             bound by any judgment by the Court or any settlement of this action. I agree to be
             represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
             MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
             Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
             Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
             Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
             with whom the firms may co-counsel.

                    5.     I designate the named plaintiffs in this action, the collective action
             representatives, as my agents to make decisions on my behalf concerning the litigation,
             including the method and manner of conducting this litigation, entering into settlement
             agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
             fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
             contingency fee basis, which means that if there is no recovery, there will be no
             attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                    3/14/2019
             Signature:                                                   Date:
DocuSign Envelope ID: 6156027A-8A67-4CF1-B32B-4C84929ECFD6




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)

            Name:      Gabriel Monteiro


            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
              Troutdale
            __________________(city), Oregon
                                      ___________     (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                  3/20/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 18E963F6-5278-4B2E-8ED1-2A5DDEF80923




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)
                      Dakota Moore
            Name:

            Address:



            Telephone:                                       (home);                           (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
               Greeley
            __________________(city),  Colorado
                                      ___________     (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                   3/18/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 48145766-4B92-4837-AB3D-FC0C0F6D08AC




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)
                          Kevin Parker
            Name:

            Address:



            Telephone:                                       (home);                           (cell)

            Email:

                   1.     I have been employed as a delivery driver for FedEx Ground in
              Kevin Parker              Wheeling Ill
            __________________(city), ___________ (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                   3/14/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 91E1543B-3491-479C-ACCE-D0DB5B73EE68




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)
                      Nathan Runner
            Name:

            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                   1.
              Fort worth
                          I have been employed
                                        Texas
                                               as a delivery driver for FedEx Ground in
            __________________(city), ___________ (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                  3/18/2019
            Signature:                                                    Date:
DocuSign Envelope ID: CD1E50C0-5799-487F-BE4B-DE3C479E4373




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)

            Name: Brandi      Stuehrenberg


            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
              3 years
            __________________(city),    Texarkana Arkansas
                                        ___________   (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                  3/19/2019
            Signature:                                                    Date:
DocuSign Envelope ID: F23BB601-0B40-488C-B352-CFB4A46B508F




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)
                         Edgar David Trujillo
            Name:

            Address:



            Telephone:                                       (home);                           (cell)

            Email:

                   1.
                April 2017
                          I have been employed as a delivery driver for FedEx Ground in
                                         Fort Worth Tx
            __________________(city), ___________     (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                   3/15/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 245042DC-F402-4B4A-BEC5-B658992EE81A




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)
                     Evan Van Note
            Name:

            Address:



            Telephone:                                       (home);                           (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
             Dover
            __________________(city),  NJ
                                      ___________     (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                   3/20/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 4BE363DA-129C-4D70-A155-C6C8B9D1BBFA




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)
                       Brad Vigneaux
            Name:

            Address:



            Telephone:                                       (home);                            (cell)

            Email:

                   1.     I have been employed as a delivery driver for FedEx Ground in
                Springfield             Missouri
            __________________(city), ___________ (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                    3/18/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 0EF4C8DA-F99E-4A1F-AE19-5043EE5787B8




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)
                     Chris Watts
            Name:

            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
             Enid
            __________________(city), ___________
                                      Oklahoma        (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.


                                                                                  3/20/2019
            Signature:                                                    Date:
